     Case 3:18-cr-01142-JLS Document 53 Filed 06/11/21 PageID.312 Page 1 of 3

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF CALIFORNIA

    UNITED STATES OF AMERICA
                                                                   Case No. 18CR1142-JLS

                                                                   ORDER ON MOTION FOR
    v.                                                             SENTENCE REDUCTION UNDER
                                                                   18 U.S.C. § 3582(c)(1)(A)

                                                                   (COMPASSIONATE RELEASE)
    JULIA RAMIREZ




         Upon motion of the defendant for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)

(ECF No. 46) and after considering the applicable factors provided in 18 U.S.C. § 3553(a),

         IT IS HEREBY ORDERED that the motion is DENIED after complete review of the

motion on the merits.

         FACTORS CONSIDERED:

         The Court finds that Defendant has failed to establish that her current medical condition

presents an extraordinary and compelling basis for relief under Section 3582(c)(1)(A)(i).

Defendant contends that her age of 51 years, her BMI of 31, and a heart condition known as Wolff

Parkinson White Syndrome, warrant relief. However, while these factors may present some

additional risk for severe illness with COVID-19, Defendant falls within the lower ends of the risk

categories for age1 and weight.2 Defendant’s heart condition, a congenital condition that causes


1
 The risk for severe illness with COVID-19 increases with age, the greatest risk being among those aged 85 or older.
Eighty percent of COVID-19 deaths reported in the United States have been in adults 65 years old and older. CDC,
Centers for Disease Control and Prevention, Older Adults, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults html (last accessed June 7, 2021).
2
 According to the CDC, being overweight (BMI between 25 and 30), obese (BMI between 30 and 40), or severely
obese (BMI greater than 40) can make you more likely to get severely ill from COVID-19. The risk of severe COVID-
19 illness increases sharply with elevated BMI. CDC, Centers for Disease Control and Prevention, People with Certain
    Case 3:18-cr-01142-JLS Document 53 Filed 06/11/21 PageID.313 Page 2 of 3




a rapid heart rate (see Gov’t’s Resp., ECF 46 at 11), appears to be well-managed by prison medical

staff. Defendant’s medical records do not reflect any active severe illness, disability, or limitation

on daily activities. Furthermore, Defendant’s has declined a COVID-19 vaccination, a factor

weighing against a finding of extraordinary and compelling circumstances. See United States v.

Baeza-Vargas, No. CR-10-00448-010-PHX-JAT, 2021 WL 1250349 *3 (D. Ariz. April 4, 2021)

(collecting cases). Finally, it appears that the Bureau of Prisons and the Phoenix FCI have

undertaken considerable measures to control the transmission of COVID-19 within the institution.

Currently there are no inmates or staff testing positive for the virus. 3 Under these circumstances,

the Court is not persuaded that Defendant’s medical condition constitutes an extraordinary and

compelling basis for compassionate release.

        In addition, the Court finds that a sentence reduction is not warranted under the applicable

factors provided in 18 U.S.C. § 3553(a). In light of Defendant’s history of drug crimes, drug

addiction, and probation violations, the Court is not persuaded that early release is consistent with

the goals of the need for the sentence imposed to promote respect for the law, to afford adequate

deterrence to criminal conduct, to protect the public from further crimes of the defendant, and to

avoid unwarranted sentence disparities under 18 U.S.C. § 3553(a).

///

///

///




Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions html (last accessed June 7, 2021).
3
 Federal Bureau of Prisons, “COVID-19 Coronavirus,” https://www.bop.gov/coronavirus/ (last accessed June 7,
2021).



                                                    2
  Case 3:18-cr-01142-JLS Document 53 Filed 06/11/21 PageID.314 Page 3 of 3




      Accordingly, Defendant’s Motion to Reduce Sentence under 18 U.S.C. § 3582(c)(1)(A)(i)

is DENIED.

      IT IS SO ORDERED.

Dated: June 11, 2021




                                            3
